Title: To James Madison from Joseph Jones, 14 February 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 14th: Febry. 1788
From Fredericksburg I informed you of the issue of my endeavours to procure the Crab tree scyons. On my return to Richmond I found the chart of James River in the state it was when I left that place. Mr. Lambert says after waiting sometime in expectation of hearing from Harris respecting the canal he at length finding he did not call on him rode to his House but was disappointed in meeting with him. The trace of the canal is noted on the Map but some descriptive notes are wanting to make it more compleat, these I am in hopes I shall obtain Tomorow from Mr. Harris who I have just seen and he promises me they shall be left out at his house in the morning shod. business occasion his absence when I call. Col. Heth being soon to set out for N-York I shall, if it is ready, as I expect it will, confide the conveyance and delivery of it to him.
Your two last favors I have received that of the 25th. since my arrival here and am much obliged to you for the communications they contain. S. Adams’s silence as to the N. plan of Government, if not calculated to secure him a seat in the Convention, proceeded very probably from his desire of discovering the temper of the people in General before he took a decided part. This with the admission of Gerry to a seat in the Convention when not a member and the great number that compose the Body are unfavourable circumstances, and authorise a conjecture that the new system will not be adopted by Massts. Should that State give it a negative and not proceed to offer some amendments and propose another convention, I fear it will produce disagreeable consequences, as it will not only confirm N. York in her opposition but will contribute greatly to strengthen the opposition in the States that are yet to consider the measure. If nine States assent before Virga. meets in convention her course I think will be to adopt the plan, protesting or declaring her disapprobation of those parts she does not approve or if not agreed to by nine she will in that case propose amendments and another general Convention. H——y will I think use all his influence to reject at all events, but am satisfied those who are for it as it stands, and those who wish some alterations in it before its adoption if circumstances authorise the attempt, will be greatly the majority. What change may be produced shod. Mass. reject cannot well be foreseen; I think however in that event Virga. will propose amendments, and another Convention, and I trust such will be the conduct of Mass. rather than hazard the loss of the System, and the mischevous consequences that may result from disagreement and delay. I congratulate my friend Griffin on his being placed in the Chair to whom Be pleased to present my best wishes. R——d——h R. H. L. M——n, have been assailed in our papers. The inclosed will if you have not seen them exhibit some specimens, and serve to amuse you. Yr. aff: Servt.
Jos: Jones.
